Dismissed and Memorandum Opinion filed October 5, 2006







Dismissed
and Memorandum Opinion filed October 5, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO.
14-05-01212-CV
____________
 
SUSAN J. SPILLIOS,
Appellant
 
V.
 
HORN, WALLACE,
COLE & CO., LTD. d/b/a HORN MURDOCK COLE, Appellee
 
 

 
On Appeal from the
334th District Court
Harris County,
Texas
Trial Court Cause
No. 05-58586
 

 
&
____________
 
NO. 14-06-00050-CV
____________
 
IN RE SUSAN J.
SPILLIOS and SIRIUS SOLUTIONS, L.L.P. 
 

 
ORIGINAL
PROCEEDING
 

 
M E M O R A N D U M   O P I N I O N




This is
a consolidated case, involving an appeal from a judgment signed November 15,
2005, and a petition for writ of mandamus filed January 19, 2006.  On August
24, 2006, we granted the parties= joint motion to abate this
consolidated case for settlement, and we issued an order abating the case until
October 25, 2006, or until further orders of this court. On September 27, 2006,
appellants/relators filed a motion to dismiss the consolidated proceeding.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
we lift the abatement and order the consolidated appeal and mandamus dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
5, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.